DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “arranging the guide blade rings alternately one behind the other in the housing of conical form so that…to a second guide blade ring of the guide blade rings…” There is no support in light of the specification of an explicit step of arranging the guide blade rings alternately one behind the other. It therefore will be interpreted that claim 1 reads “A method for modifying a turbine having, arranged in a housing of conical form, rotor blade rings and guide blade rings, wherein the guide blade rings alternate one behind the other in the housing of conical form so that the housing widens in a flow direction from a first guide blade ring of the guide blade rings to a second guide blade ring of the guide blade rings, the method comprising:…”
Claims 2-6 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 5,494,405).
Regarding claim 1,  Gray teaches a method for modifying a turbine (Title; Abstract) having, arranged in a housing (7, 8, 9) of conical form (Fig 1; Col 4, Ln 40-44), rotor blade rings (6) and guide blade rings (5) wherein the guide blade rings alternate one behind the other in the housing (7, 8, 9) of conical form so that the housing (7, 8, 9) widens in a flow direction from a first guide blade ring of the guide blade rings to a second guide blade ring of the guide blade rings (Fig 1; Col 3, Ln 59-67), the method comprising: 
replacing an original rotor blade ring at a first rotor blade position by a replacement rotor blade ring (6) at a second rotor blade position (Fig 5; Col 6, Ln 42-45), 
arranging a second rotor blade spaced apart from the first rotor blade position at the second rotor blade position along an axial direction of a rotor shaft (4) of the turbine (Col 6, Ln 48-50),
wherein the steps of replacing and arranging are accomplished while keeping the housing (7, 8, 9) unchanged such that a conical opening angle of a flow path (8, 9) is maintained (Col 4, Ln 18-26) (Examiner appreciates Gray discloses the upper half of the exhaust housing is removed at disassembly by removing the outer flow guide (9) from the blade ring (10). The limitation, as best understood, is defining “keeping the housing unchanged” as “a conical opening angle of a flow path is maintained”. A broad reasonable interpretation of Gray is that a conical opening angle of a flow path is defined by the flow guides (8, 9). While it is appreciated that the housing (7) is disassembled, the conical opening angle of a flow path is maintained during the steps of replacing and arranging, thus meeting the claimed limitation of “keeping the housing.”, and 
wherein the replacement rotor blade ring (6) has a larger outer diameter than the original rotor blade ring (Col 6, Ln 45-48).
While Gray discloses the second rotor blade position is spaced apart from the first rotor blade position along a direction of extent of a rotor shaft of the turbine, the direction is not explicitly disclosed as in the flow direction of a working medium flowing through the turbine.
However, Gray discloses an enlarged axial width of a manifold (18) located at the tips (26) of the rotating blades (6) (Fig 2; Col 5, Ln 4-6) in order to avoid moisture droplets (26) from impacting the last row of rotating blades (6) (Col 5, Ln 39-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the second rotor blade position is spaced apart
from the first rotor blade position along a direction of extent of a rotor shaft of the turbine in the flow direction of a working medium flowing through the turbine. Placing the rotor blade more axially downstream would advantageously result in avoiding moisture droplets from impacting the rotor blade meaning avoiding erosion and subsequent weakening of the rotating blades (Col 1, Ln 34-38; Col 5, Ln 39-41).
Regarding claim 2, Gray further teaches using a separate component as a positioning element (40) (Fig 5; Col 6, Ln 51-55).
Regarding claim 3, Gray further teaches arranging a positioning element (40) designed in the form of a spacer or ring in the rotor shaft (4’) for the purpose of fixing the replacement rotor blade ring (6) at the second rotor blade position (Fig 5; Col 6, Ln 51-61).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over
Gray as applied to claim 1 above, and further in view of Wing (US 4,796,343).
Regarding claim 4, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose a positioning element is formed integrally on the replacement rotor blade ring.
Wing teaches a turbine engine rotor assembly (Title; Abstract) and further teaches a positioning element (12, 13) that is formed integrally on the rotor blade ring (11) (Fig 4; Col 3, Ln 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gray such that a positioning element is formed integrally on the replacement rotor blade ring as taught by Wing to achieve satisfactory location of the ring (see Wing, Col 1, Ln 50-52).
Regarding claim 5, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose the positioning element is formed by an extension on a balcony of a root of a replacement rotor blade of the replacement rotor blade ring.
Wing teaches the positioning element (12, 13) is formed by an extension on a balcony of a root of a rotor blade (11a) of the rotor blade ring (11) (Fig 4; Col 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gray such that the positioning element is formed by an extension on a balcony of a root of a replacement rotor blade of the replacement rotor blade ring as taught by Wing to achieve satisfactory location of the ring (see Wing, Col 1, Ln 50-52).
Regarding claim 6, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose for the purpose of fixing the replacement rotor blade ring at the second rotor blade position, a shortening of a root of a replacement rotor blade of the replacement rotor blade ring is realized.
Wing teaches a shortening of a root (12, 13) of a rotor blade (11a) of the rotor blade ring (11) (Fig 4; Col 3, Ln 4-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gray such that a shortening of a root of the replacement rotor blade of the replacement rotor blade ring is realized as taught by Wing to achieve satisfactory location of the ring (see Wing, Col 1, Ln 50-52).
Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. Applicant's Remarks are presented in italics below followed by Examiner's response.
In the current Office Action, the Examiner states that "the Examiner appreciates that the housing is not kept in place because the housing (7) is disassembled. However, what is explicitly claimed is that the conical opening angle of a flow path is maintained. With regard to Gray, what is providing the conical opening angle of a flow path is the outer flow path (9) (Fig. 1)." Applicant, however, disagrees that in the feature, "wherein the steps of replacing and arranging are accomplished while keeping the housing unchanged such that a conical opening angle of a flow path is maintained" that keeping the housing unchanged only equates to a conical opening angle of a flow path is maintained. For example, the plain meaning of the term 'unchanged' is remaining in an original state. This is not true with Gray's housing 7 which is "vertically lifted at disassembly". Applicant also disagrees that Gray's housing is conical, in the shape of a cone, in form. The cited section, col. 4 lines 40-45, from the Office Action states that "the exhaust housing 7, in conjunction with the inner and outer flow guides 8 and 9, respectively, forms an approximately horseshoe-shaped chamber.

Examiner again renews previous responses regarding the interpretation of the housing being “unchanged.” While it is appreciated that the housing is not kept in place, the flow path (which is formed by inner and outer guides (8, 9)) remains unchanged even though it is removed from a certain area. An object (for example, a pen) can remain unchanged even though it is picked up and moved (for example, from one side of a desk to another and back again to the original position). Examiner respectfully disagrees about the housing not being conical as the cross section of the inner and outer guides slightly expand in one direction thus resembling the shape of a cone (Fig 1). 
In contrast, Gray's guide blade rings 5 are not arranged in a housing of conical form so that the housing widens in a flow direction from a first guide blade ring to a second guide blade ring. Gray teaches that "an exhaust diffuser is disposed within the exhaust housing 7. The exhaust diffuser is formed by inner and outer flow guides 8 and 9, respectively. The inner and outer flow guides 8 and 9 form an approximately annular diffusing passage between themselves." While the exhaust diffuser is in a somewhat conical form, the stationary vanes 5, however, are not arranged in the inner and outer flow guides, but the blade ring 10 and inner cylinder 3 which are not in a conical form.
As discussed above, the housing has been interpreted to include housing (7) and inner and outer flow guides (8, 9) which have a structural relation in a conical form as disclosed in Gray (Fig 1; Col 4, Ln 40-44). With this interpretation it therefore can be appreciated that the guide blade rings alternate one behind the other in the housing and that the housing widens in a flow direction form a first guide blade of the guide blade rings to a second guide blade of the guide blade rings (see Fig 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726         

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726